—In an action to recover damages for breach of contract and professional malpractice, the defendant Shanholt, Marinoff, Fleiss & Co., appeals from an order of the Supreme Court, Queens County (Milano, J.), entered April 14, 2000, which denied its motion to dismiss the action pursuant to CPLR 3404 for neglect to prosecute.
Ordered that the order is affirmed, with costs.
Since there is no evidence that a note of issue placing the action on the court’s trial calendar was filed (see, CPLR 3402), the court properly denied the appellant’s motion to dismiss the action pursuant to CPLR 3404 (see, Lopez v Imperial Delivery Serv., 282 AD2d 190; P. Cubed Enters. v Roach, 265 AD2d 537, 538; Davila v Galarza, 221 AD2d 308). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.